—Order of disposition, Family Court, Bronx County (Clark Richardson, J.), entered on or about November 16, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly adjudicated appellant a juvenile delinquent and placed him on probation, and denied his request for a dismissal or an adjournment in contemplation of dismissal. Appellant’s history of behavioral problems and the recommendations of the Probation Department and Mental Health Services established that appellant required the type of supervision that could be provided through probation, which was the least restrictive alternative consistent with his needs and the protection of the community (see, Matter of Katherine W., 62 NY2d 947). Concur—Tom, J.P., Andrias, Rubin, Friedman and Marlow, JJ.